                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN, DIAMONIQUE
FRANKLIN, and ROSIE JONES,
                                                                8:20CV8
                     Plaintiffs,

       vs.                                                      ORDER

DEVELOPMENTAL SERVICES OF
NEBRASKA, INC., AUTISM CENTER
OF NEBRASKA, INC., OMNI
BEHAVIORAL HEALTH, and
ANGELA MITCHELL,

                     Defendants.


       This matter is before the court on its own motion. Plaintiff Rosie Jones filed
a Complaint (Filing No. 1) on January 7, 2020. However, Plaintiff failed to include
the $400.00 filing and administrative fees. Plaintiff has the choice of either
submitting the $400.00 filing and administrative fees to the clerk’s office or
submitting a request to proceed in forma pauperis. Failure to take either action
within 30 days will result in the court dismissing this case without further notice to
Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff Rosie Jones is directed to submit the $400.00 fees to the clerk’s
office or submit a request to proceed in forma pauperis within 30 days. Failure to
take either action will result in dismissal of this matter without further notice.

     2.   The clerk of the court is directed to send to Plaintiff Rosie Jones the
Form AO240 (“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: February 6, 2020: Check for MIFP
or payment from Plaintiff Rosie Jones.

      Dated this 7th day of January, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                        2
